DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on May 31, 2022 has been entered and made of record. Claims 1, 14 and 18 have been amended. Claims 11 and 12 have been cancelled. Claims 1 – 10 and 13 - 20 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Amendments to the Specification and presented arguments have overcome the abstract and drawing objections previously set forth in the Non-Final Office Action mailed March 14, 2022. Applicant’s amendments to the claims have overcome the claim objections. Accordingly, the objections have been withdrawn.
Applicant’s arguments see page 8 with respect to the rejection of Claims 1 – 6, 8 – 11 and 13 - 20 under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2019/0009715 A1) and Crewe et al. (US 2019/0088104 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to receiving a second temperature reading from a third party weather application for a second temperature outside the vehicle, as claimed in the amended Claims 1 and 18. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 10, 13 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2019/0009715 A1) referred to as Gage hereinafter, and in view of Yu et al. (US 2019/0077217 A1) referred to as Yu hereinafter.
Regarding Claim 1, Gage teaches a computer-implemented method for detecting one or more living beings in a vehicle (Fig. 1, Par. [0001], detect and optionally remediate the presence of and/or the rise in levels of dangerous and hazardous gases in a vehicle which may indicate a child has been abandoned in a vehicle, the driver may be in danger of impaired operator driving), wherein the vehicle has an engine (Fig. 2, engine on/off), a front seat area, and a back seat area (Fig. 6, illustrates front area, back area and cargo area), the method comprising: 
receiving, via an on-board diagnostics (OBD) device (Par. [0028], the analyzer can be a specially-adapted computer, an electronic circuit, or some combination thereof. In one embodiment, part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system) having a global positioning system (GPS) (Par. [0032], vehicles including global positioning system (GPS)), an indication that the engine is off (Par. [0048], FIG. 1, the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked)); 
determining a location for the vehicle using the GPS (Fig. 7, Par. [0041], a global position system location indication transmission);
determining, via a first sensor, if a first living being is in the front seat area (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. first sensor), then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation); 
determining, via a second sensor (Par. [0036], the rear seat contains two CO.sub.2 sensors), if a second living being is in the back seat area (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper threshold, the analyzer's logical process can consider this and use it as confirmation that an occupant in the rear seat has been left in a non-running car); 
in response to a determination that a first living being is not in the front seat area and a second living being is in the back seat area (Par. [0036], confirmation that an occupant in the rear seat has been left in a non-running car), 
receiving a first temperature reading for a first temperature inside the vehicle (Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle); 
receiving a second temperature reading for a second temperature (Fig. 3, Par. [0029], the rate of change of measured temperature, dTemp/dt); 
computing a delta between the first temperature and the second temperature (Par. [0029], using rate-of-change numerical methods, such as calculating first differential of the measured CO.sub.2 levels over time, dCO.sub.2/dt, and optionally the rate of change of measured temperature (i.e. delta), dTemp/dt) (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature); 
determining if the delta is greater than a first threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set); 
if the delta is greater than the first threshold, sending an alert from the OBD device (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature embodiments which detect abandoned occupants and/or drowsy driving conditions Par. [0042]) to a computing device associated with a user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)).
	While Gage teaches measuring one or more temperatures (Par. [0033]), Gage does not specifically teach measuring outside air temperatures. Therefore, Gage fails to explicitly teach receiving a second temperature reading from a third party weather application for a second temperature outside the vehicle.
However, Yu teaches receiving a first temperature reading for a first temperature (Par. [0061], Monitor, Command, and Control (MCC) system, which can utilize several of the components described with reference to FIG. 1A. The controller 104 collects readings from one or more sensors, e.g., temperature sensor(s) 106) inside the vehicle (Par. [0060], sensors can collect measurements from within a vehicle cabin/interior (e.g., vehicle cabin temperature, air quality, etc.)) and receiving a second temperature reading from a third-party weather application for a second temperature outside the vehicle (Par. [0060]-[0061], Monitor, Command, and Control (MCC) system, which can utilize several of the components described with reference to FIG. 1A. The controller 104 collects readings from one or more sensors, e.g., miscellaneous sensor(s) 116, where the sensor 116 may include or interact with an “app” such as weather application (i.e. third part weather application), data collector, navigation system, geo-tagging system, etc.)
References Gage and Yu are considered to be analogous art because they relate to vehicle alert and warning systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including the third party outside temperature readings as suggested by Yu in the invention of Gage in order that knowledge of temperature outside a vehicle can be used (alone or with other information) to infer a temperature within the vehicle which can be compared with a predetermined temperature threshold to trigger the detection of an adverse situation (See Yu, Par. [0042]).

Regarding Claim 2, Gage in view of Yu teaches claim 1. Gage further teaches wherein the OBD device is in communication with an engine control unit (ECU) of the vehicle (Par. [0003], the analyzer may take remediation actions by emitting or transmitting commands to the vehicle's control computer (i.e. engine control unit) to stop or start the engine, Fig. 7, Par. [0041], Vehicle State Change Commands - an engine start control, an engine stop control).

Regarding Claim 3, Gage in view of Yu teaches claim 2. Gage further teaches wherein the ECU determines whether the engine is on or off (Fig. 7, Par.  [0040] Vehicle State Signals - certain vehicle state signals were described as being optionally utilized by the analyzer to confirm an engine running signal, an engine off signal).

Regarding Claim 4, Gage in view of Yu teaches claim 1. Gage further teaches wherein the OBD device communicates with the computing device associated with the user (Fig. 7, Par. [0055], one or more transmissions (807) may be made, such as sending a text message or phone call to an emergency number (e.g., 911 in the USA) or to a registered cell phone number) via a cellular network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.).

Regarding Claim 5, Gage in view of Yu teaches claim 1. Gage further teaches wherein the first sensor is a microphone, video camera, thermographic camera, or motion sensor (Par. [0059], some embodiments may utilize temperature sensors considered with other forms of occupancy detection, such as a passive infrared (PIR) movement detector or other type movement detector (tilt sensor, ultrasonic detector, etc.), a sound or cry detector with a microphone, a panic button, or even a camera with image processing that detects the presence of person or pet or detects a change in scenery).

Regarding Claim 6, Gage in view of Yu teaches claim 1.  Gage teaches wherein the second sensor is a microphone, video camera, thermographic camera, or motion sensor (Par. [0059], some embodiments may utilize temperature sensors considered with other forms of occupancy detection, such as a passive infrared (PIR) movement detector or other type movement detector (tilt sensor, ultrasonic detector, etc.), a sound or cry detector with a microphone, a panic button, or even a camera with image processing that detects the presence of person or pet or detects a change in scenery).

Regarding Claim 8, Gage in view of Yu teaches claim 1. Gage further teaches wherein the first living being is a human (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. human), then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation).

Regarding Claim 9, Gage in view of Yu teaches claim 1. Gage further teaches wherein the second living being is a human or an animal (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper threshold, the analyzer's logical process can consider this and use it as confirmation that an occupant in the rear seat has been left in a non-running car, where occupant is human or animal occupants (Par. [0002]).

Regarding Claim 10, Gage in view of Yu teaches claim 1. Gage further teaches wherein the first temperature reading is obtained using a temperature sensor and a humidity sensor Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle).

Regarding Claims 11 and 12, they have been cancelled. 

Regarding Claim 13, Gage in view of Yu teaches claim 1. Gage further teaches further comprising: sending the first temperature reading and the second temperature reading to the OBD device (Par. [0028], part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system).

Regarding Claim 16, Gage in view of Yu teaches claim 1. Gage further teaches wherein the first threshold is calculated based on the first temperature (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature (i.e. first temperature), magnitude of the rate of change exceeds a threshold for a particular data set (i.e. first threshold based on first temperature)).

Regarding Claim 17, Gage in view of Yu teaches claim 1. Gage further teaches wherein the computing device is a smart phone, cell phone (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)), tablet, laptop, or desktop computer.

Regarding Claim 18, Gage teaches a system (Fig. 1, a back seat detection system) for detecting one or more living beings in a vehicle (Fig. 1, Par. [0001], detect and optionally remediate the presence of and/or the rise in levels of dangerous and hazardous gases in a vehicle which may indicate a child has been abandoned in a vehicle, the driver may be in danger of impaired operator driving), wherein the vehicle has an engine (Fig. 2, engine on/off), a front seat area, and a back seat area (Fig. 6, illustrates front area, back area and cargo area), the system comprising: 
a communication network (Fig. 1, [0013] The back seat detection system 100 may also include a communications network 106);
an on-board diagnostic (OBD) device (Par. [0028], the analyzer can be a specially-adapted computer, an electronic circuit, or some combination thereof. In one embodiment, part of all of its analysis, detection, alert generation, and optional remediation actions can be implemented, for example, within one of the several computers already on-board a vehicle, such as a car's On-Board Diagnostic (OBD) system) having a global positioning system (GPS) (Par. [0032], vehicles including global positioning system (GPS)) and configured to communicate with a computing device associated with a user (Fig. 7, Par. [0055], one or more transmissions (807) may be made, such as sending a text message or phone call to an emergency number (e.g., 911 in the USA) or to a registered cell phone number) via the communication network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.), the OBD having a processor for (Par. [0033], FIG. 7, which includes a microprocessor):
receiving an indication that the engine is off (Par. [0048], FIG. 1, the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked)); 
determining a location for the vehicle using the GPS (Fig. 7, Par. [0041], a global position system location indication transmission);
determining, via a first sensor, if a first living being is in the front seat area (Par. [0036], if a sensor is placed at or near the driver's seat (i.e. first sensor), then a lack of normal level CO.sub.2 at the driver's seat may further be used to confirm an abandoned occupant situation); 
determining, via a second sensor (Par. [0036], the rear seat contains two CO.sub.2 sensors), if a second living being is in the back seat area (Par. [0036], if the driver's CO.sub.2 level is near or falling towards ambient but a rear seat CO.sub.2 level is rising towards an upper threshold, the analyzer's logical process can consider this and use it as confirmation that an occupant in the rear seat has been left in a non-running car); 
in response to a determination that a first living being is not in the front seat area and a second living being is in the back seat area (Par. [0036], confirmation that an occupant in the rear seat has been left in a non-running car), 
receiving a first temperature reading for a first temperature inside the vehicle (Par. [0035] Turning to FIG. 6, a plurality of locations of CO2 (triangles) and temperature sensors (circles) are shown for an exemplary five-person vehicle); 
receiving a second temperature reading for a second temperature (Fig. 3, Par. [0029], the rate of change of measured temperature, dTemp/dt); 
computing a delta between the first temperature and the second temperature (Par. [0029], using rate-of-change numerical methods, such as calculating first differential of the measured CO.sub.2 levels over time, dCO.sub.2/dt, and optionally the rate of change of measured temperature (i.e. delta), dTemp/dt) (Par. [0046], determine rates of change (107) of each sample set, such as the rate of change of CO.sub.2 and rate of change of temperature); 
determining if the delta is greater than a first threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set); 
if the delta is greater than a first threshold, sending an alert (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature embodiments which detect abandoned occupants and/or drowsy driving conditions Par. [0042]) to the computing device associated with the user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)).
	While Gage teaches measuring one or more temperatures (Par. [0033]), Gage does not specifically teach measuring outside air temperatures. Therefore, Gage fails to explicitly teach receiving a second temperature reading for a second temperature outside the vehicle.
However, Yu teaches receiving a first temperature reading for a first temperature (Par. [0061], Monitor, Command, and Control (MCC) system, which can utilize several of the components described with reference to FIG. 1A. The controller 104 collects readings from one or more sensors, e.g., temperature sensor(s) 106) inside the vehicle (Par. [0060], sensors can collect measurements from within a vehicle cabin/interior (e.g., vehicle cabin temperature, air quality, etc.)) and receiving a second temperature reading from a third-party weather application for a second temperature outside the vehicle (Par. [0060]-[0061], Monitor, Command, and Control (MCC) system, which can utilize several of the components described with reference to FIG. 1A. The controller 104 collects readings from one or more sensors, e.g., miscellaneous sensor(s) 116, where the sensor 116 may include or interact with an “app” such as weather application (i.e. third part weather application), data collector, navigation system, geo-tagging system, etc.)
References Gage and Yu are considered to be analogous art because they relate to vehicle alert and warning systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including the third party outside temperature readings as suggested by Yu in the invention of Gage in order that knowledge of temperature outside a vehicle can be used (alone or with other information) to infer a temperature within the vehicle which can be compared with a predetermined temperature threshold to trigger the detection of an adverse situation (See Yu, Par. [0042]).

Regarding Claim 19, Gage in view of Yu teaches claim 18. Gage further teaches wherein the communications network is a cellular network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.).

Regarding Claim 20, Gage in view of Yu teaches claim 18. Gage further teaches wherein the communications network is a Wi-Fi network (Par. [0051], One or more communications and/or network interfaces may be provided, such as Wi-Fi, Ethernet, USB, cellular data, IrDA, etc.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 2019/0009715 A1), in view of Yu (US 2019/0077217 A1), and in further view of Wincek (US 2018/0370431 A1) referred to as Wincek hereinafter.
Regarding Claim 7, Gage in view of Yu teaches claim 1.  Gage in view of Yu fails to explicitly teach machine learning is used to detect the second living being.
However, Wincek teaches wherein machine learning (Par. [0060], The processor may employ image processing, computer vision, artificial intelligence (AI) and/or machine learning (ML) techniques to assist in the determination) is used to detect the second living being (Par. [0047], a first set of UOPS sensors may detect a physical presence of a passenger sitting in the passenger's seat of the passenger vehicle). 
References Gage, Yu and Wincek are considered to be analogous art because they relate to vehicle alert systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying machine learning as suggested by Wincek in the inventions of Gage and Yu to assist in the determination (See Wincek, Par. [0060]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 2019/0009715 A1), in view of Yu (US 2019/0077217 A1), and in further view of Crewe et al. (US 2019/0088104 A1) referred to as Crewe hereinafter.
Regarding Claim 14, Gage in view of Yu teaches claim 1. Gage further teaches further comprising: determining if the delta is greater than a threshold (Par. [0046], magnitude of the rate of change exceeds a threshold for a particular data set);  if the delta is greater than a threshold, sending an alert from the OBD device (Par. [0048], if a measure level is changing faster than an allowed threshold, such as 30 ppm per minute for CO.sub.2, and the state of the vehicle was previously occupied but is now unoccupied (e.g., engine off, one or more doors opened, then doors closed and locked), then an abandoned occupant alert is issued, where thresholds are related to CO.sub.2 and temperature embodiments which detect abandoned occupants and/or drowsy driving conditions Par. [0042]) to a computing device associated with a user (Par. [0041], certain vehicle state change commands to generate the alert and optionally to produce a remediation action are optionally generated and transmitted by the analyzer, where vehicle state change commands including a cellular telephone call (i.e. computing device of a user)). 
Gage in view of Yu does not specifically teach a second threshold. Therefore, Gage in view of Yu fails to explicitly teach determining if the delta is greater than a second threshold; if the delta is greater than a second threshold, sending an alert via the OBD device to a computing device associated with a user.
However, Crewe teaches further comprising: determining if the delta is greater than a second threshold; if the delta is greater than the second threshold, sending an alert via the OBD device to a computing device associated with a user (Par. [0042], the control unit 101 monitors signals from the vehicle subsystems that indicate outside temperature is high (e.g., 100 F, first threshold) or low (e.g., 30 F, second threshold), then the control unit 101 will fully activate the alert subsystems 112).
References Gage, Yu and Crewe are considered to be analogous art because they relate to vehicle alert and warning systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a second threshold for high or low temperature readings as suggested by Crewe in the inventions of Gage and Yu in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the vehicle causes the temperature inside the vehicle to rise or drop to an unsafe level (See Crewe, Par. [0017]).

Regarding Claim 15, Gage in combination with Yu and Crewe teach claim 14. Crewe further teaches wherein the second threshold is calculated based on the second temperature (Par. [0042], the control unit 101 monitors signals from the vehicle subsystems that indicate outside temperature is high (e.g., 100 F, first threshold) or low (e.g., 30 F, second threshold is a second temperature), then the control unit 101 will fully activate the alert subsystems 112). 
References Gage, Yu and Crewe are considered to be analogous art because they relate to vehicle alert and warning systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a second threshold for high or low temperature readings as suggested by Crewe in the inventions of Gage and Yu in order to activate the vehicle alert subsystems based on transitioning temperatures, because the temperature outside the vehicle causes the temperature inside the vehicle to rise or drop to an unsafe level (See Crewe, Par. [0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425